Citation Nr: 1624856	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disability to include depression and posttraumatic stress disorder (PTSD), on a secondary basis.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to September 1958.  He died in June 2014.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

These claims were pending at the time of the Veteran's death and the appellant has been substituted for purposes of processing the claims to completion.  

In October 2015 the appellant testified at a videoconference hearing held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and for an acquired psychiatric disability to include depression and PTSD on a secondary basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2008 rating decision denied service connection for lumbar facet arthropathy with degenerative disc disease of the lumbar spine; the Veteran filed a timely notice of disagreement and a statement of the case was issued in December 2008, but the Veteran did not file a timely substantive appeal.

2.  Evidence received since the August 2008 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Some of the evidence received since that denial is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2008 rating decision the RO denied the Veteran's claim of entitlement to service connection for lumbar facet arthropathy with degenerative disc disease of the lumbar spine and thereafter he submitted a timely notice of disagreement.  On December 9, 2008 a statement of the case was issued.  However, the Veteran did not file a timely substantive appeal, nor was new and material evidence received during the remainder of the appeal period.  Therefore, the August 2008 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim was denied in the August 2008 rating decision on the basis that there  was no evidence that the Veteran's current back disability was incurred in or caused by service.  It was noted that the service treatment records were unavailable and therefore did not show any back condition, and the post service medical evidence showed back problems beginning in 2001 after a tractor injury.  The December 2008 statement of the case indicates that a service treatment record reflects old fracture of pelvis, shortening of right leg, and that a VA examination report reflects that, without the service treatment records to review, and no records showing chronicity of any problem from 1958 to 2001, certain opinions regarding the etiology of the pelvis and back disabilities cannot be provided without resort to speculation.  However, the VA examiner did opine that, because the first post-service record of the Veteran having back pain is from 2001, the Veteran's mild osteoarthritis is age and occupation related and is less likely the result of or aggravated by an unknown pelvic fracture. 

The subsequently received evidence includes private medical records and lay statements, including a March 2016 private opinion from Dr. Graf, who opined that the Veteran's statements provide evidence of residuals of a pelvic fracture prior to enlistment, and support the onset of a progressive medical condition during service.  Dr. Graf opined that it is more likely than not that the Veteran experienced both new injury and aggravation of the pre-existing condition leading to lumbar facet arthropathy with degenerative disc disease.

Such evidence is new and relates to a previously unestablished fact.  Accordingly, as the evidence is both new and material, the claim for service connection for a low back disability is reopened. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; the claim is granted to   this extent.


REMAND

The Board finds that an additional opinion is needed prior to adjudication of the reopened claim on the merits.  

The appellant essentially claims that the Veteran's back disability is etiologically related to service because the Veteran collapsed during a march in service, injuring his back, and that the back problems continued ever since.  

A December 1957 service treatment record notes that the Veteran had an old pelvic fracture and shortening of the right leg.  

A September 2001 VA treatment record notes that the Veteran was seen for complaints of back pain that had been present for two to three months.  It was  noted that he had been hit and knocked over by a small lawn tractor.  He initially had some bruises but was fine, but then two weeks later he had problems with his left leg and now reported pain into both legs.  It was noted that he had undergone therapy from two different chiropractors but got no relief.  CT scan showed extensive facet degenerative changes at L4-5 with central canal stenosis and right posterolateral disc protrusion at L5-S1 with a possible nerve root impingement.  Another September 2001 VA treatment record notes that the Veteran had low    back pain for three to four months.  MRI revealed some degenerative changes    with moderate L4-5 central spondylosis and moderate bilateral L4-5 degenerative facet changes.  

The Veteran underwent a VA examination in November 2008 during which he   was diagnosed with status post pelvic fracture at age 16; mild osteoarthritis of lumbosacral spine with slight wedging at L1; no significant leg shortening, and mild left hip osteoarthritis.  The examiner provided a detailed history and review of the record, and opined that without the service treatment records or any other records indicating a chronicity of problem from 1958 to 2001, the examiner was unable to provide an opinion as to whether the Veteran's old pelvic fracture or shortening of leg was aggravated by military service, or provide an opinion as to whether the Veteran's osteoarthritis is secondary to the old fracture of the pelvis/shortening of the leg.  With regard to the Veteran's osteoarthritis, the examiner noted that the Veteran was a farmer for most of his life and admitted to manual labor and aging maybe being the etiology of the osteoarthritis of the spine.  The examiner again pointed out that there are no records to indicate a chronic medical issue for a period of 43 years after service.  Therefore, the examiner opined that the mild osteoarthritis is due to age and occupation and is less likely as not a result of or aggravated by an unknown pelvic fracture.  The examiner also noted that there is no objective medical evidence of significant leg shortening.  

A March 2013 statement from the Veteran indicates that he collapsed from back and pelvic pain during a march in June 1957 in service.  He reported that he was treated and put on a profile.  

A May 2013 letter from the Veteran's private physician, Dr. Foster, indicates that the Veteran had severe back pain from a pelvic fracture sustained in a 1955 motor vehicle accident.  When he entered the service in 1957 he sustained back pain when he collapsed during a march.  He was ultimately discharged medically in November 1958.  Dr. Foster indicated that May 2013 X-rays showed compression fracture of L1, age indeterminate.  

A May 2013 statement from the Veteran indicates that he has had pain in his back and pelvis since he collapsed during a march in service.  

At the October 2015 videoconference hearing the appellant testified that she married the Veteran in 1961 and throughout her marriage he complained of back pain.  He saw chiropractors, took pills, used heating pads, and could never do much because of the pain.  The Veteran's son testified that he remembers his father always being in pain, that he could not do much, he went to chiropractors, and he took pain pills for his back.  The Veteran's son indicated that his father told him his back problems began during service when he collapsed.

In a November 2015 statement, Dr. Graf noted that in various statements the Veteran reported that during basic training he had problems with left hip, left lateral pelvis, and left lower back area.  The Veteran indicated that he was given a profile and that he then separated from service because of hip difficulties.  The post-service treatment records do not reference any back problems until September 2001 when the Veteran was hit by a small lawn tractor.  A July 2007 treatment record notes hip arthralgia and osteoarthritis of the spine.  An August 2008 X-ray study revealed slight wedging of L1, degenerative disc disease L1-2, L4-5, mild osteoarthritis of the lumbosacral spine and evidence of old pelvic fracture.  In a May 2013 statement the Veteran indicated that he collapsed during a march in basic training.  It was noted that the Veteran had ongoing pain since service and it was aggravated by standing and walking.  He treated himself with hot baths, use of a heating pad, Tramadol, and topical analgesics.  Dr. Graf reviewed the record and opined that   the Veteran's statements provide evidence of residuals of a pelvic fracture prior to enlistment, and support the onset of a progressive medical condition during service.  The Veteran reported a collapse in service and reported a resulting change in      gait.  Dr. Graf indicated that there is documentation of a substantial functional impairment and frequent falls, L1compression fracture (age undetermined) and degenerative changes within the thoracolumbar spine.  

In light of the conflicting medical opinions, the Board finds that a remand is required in order to obtain an additional VA medical opinion.  

With respect to the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD, the Board notes that a July 2007 VA treatment record revealed that depression screen was positive.  Moreover, a February 2013 statement from the Veteran's son's fiancée, a nurse who knew       the Veteran since 2007, indicates that the Veteran was depressed and exhibited  signs of PTSD related to his low back pain.  The issue of entitlement to service connection for an acquired psychiatric disability to include depression and PTSD on a secondary basis is therefore inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Should service connection be awarded for a low back disability, an opinion should be obtained regarding whether the Veteran had an acquired psychiatric disability, to include depression and/or PTSD, which was caused or aggravated by the service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an orthopedist or neurologist       to obtain an opinion concerning the claim for service connection for a low back disability.  The specialist should review the claims file, to include the available service record, the Veteran's and other lay statements, the 2001 treatment record noting treatment for his back, the November 2008 VA examination results, and Dr. Graf's March 2016 private medical opinion.  The specialist is asked to provide an opinion as to whether it  is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed back disability is related to his service, to include his report of collapsing from pain in his back, pelvis and hip during a road march.  

In rendering this opinion, the specialist should address   the significance of the pre-existing pelvic fracture on the etiology of his back disabilities.  If the pelvic fracture caused or contributed to the low back disability, the specialist should provide an opinion, based on the in-service findings of an old pelvic fracture, the Veteran's reports of collapsing due to pain on a road march during service, and the radiographic findings post-service, whether the Veteran's pelvic fracture was permanently worsened beyond normal progression by service (versus causing temporary exacerbation of symptoms).  

A complete rationale must be provided for all stated opinions.  

2.  If, and only if, service connection for a low back disability is granted, the claims file should be made available and reviewed by an appropriate VA examiner   to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran had depression and/or PTSD which was caused or aggravated (permanently worsened beyond normal progression) by his service-connected low back disability.

A complete rationale must be provided for all stated opinions.  

3.  After the development requested is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the appellant a supplemental Statement of the Case and allow her a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


